Citation Nr: 0607628	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-40 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral great toe 
numbness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1985 to 
December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In December 2005, the veteran presented testimony before the 
undersigned Veterans' Law Judge at the RO.


FINDING OF FACT

There is no medical evidence of record of a diagnosis of a 
bilateral great toe numbness disorder that is in anyway 
attributable to service.


CONCLUSION OF LAW

A bilateral great toe numbness disorder was not incurred 
during active service, nor is any such disability causally 
related to service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a December 2002 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claims for service connection.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letter instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, an 
application was received in August 2002.   Thereafter, the RO 
provided notice in December 2002.  Additionally, the veteran 
was generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; and private 
treatment records from Downriver Guidance Clinic and Midwest 
Health Center.  

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that a medical examination is not required in 
this case.  As noted below, the service and post-service 
medical records contain no abnormal findings indicative of a 
bilateral great numbness disorder.  Moreover, post-service 
medical evidence is silent as to a current disability.  Under 
these circumstances, there is no duty to provide an 
examination or opinion with regard to the claim on appeal.  
Id.; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


 Analysis 

The veteran is seeking entitlement to service connection for 
bilateral great toe numbness.  A review of the medical 
evidence of record reveals that service connection for 
bilateral great toe numbness is not warranted because there 
is no evidence of a current diagnosis of such a disorder.

The veteran's claims folder contains copies of her service 
medical records.   These indicate that the veteran was 
treated on two occasions for right foot complaints.  In 
December 1985, the veteran reported with complaints of right 
heel pain, which was causing right leg pain and right great 
toe numbness.  At that time, the veteran had a contusion on 
her right heel and it appeared that there was snapping in her 
calf muscle.  In March 1986, the veteran was diagnosed as 
having plantar fasciitis in her right foot.  The service 
medical records are absent any complaints pertaining to her 
left foot and silent as to a diagnosis of a bilateral toe 
numbness disorder.  Moreover, the December 1986 discharge 
examination is silent as to diagnosis of bilateral great toe 
numbness and the veteran did not note complaints of bilateral 
great toe numbness.  The examiner solely noted complaints of 
cramps in the legs since June 1983, prior to her entry into 
service.  

Additionally, post-service private treatment records, for 
approximately twenty years since her discharge from service, 
have been silent as to any evidence of a bilateral great toe 
numbness disorder, the first requirement for establishing 
service connection.  38 C.F.R. § 3.304(f).  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (a service connection claim 
requires evidence of a current disability).  Moreover, 
private treatment records from Downriver Guidance Clinic and 
Midwest Health Center have not only been silent as a 
diagnosis of bilateral great toe numbness, they are also 
silent as to complaints of bilateral great toe numbness.

The Board has considered the veteran's lay contentions, 
including her December 2005 testimony, that she currently has 
bilateral great toe numbness that is related to her period of 
service.  The veteran alleges that she currently experiences 
numbness, pain, and tingling, in her right and left great 
toes that is related to having to wear boots in service.  As 
a layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
a medical diagnosis, causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In any event, the record 
contains absolutely no probative evidence supporting his 
theory of entitlement.

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of a bilateral knee 
disorder.  If there is no current diagnosis, service 
connection cannot be established.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Therefore, the Board finds that 
the preponderance of the evidence is against service 
connection for a bilateral knee disorder.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for bilateral great toe numbness is 
denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


